Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species VIII (figure 13) in the reply filed on 7/29/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 19 recite “wherein the condensing of the liquid from the feed gas provides sufficient condensate to make up for water lost from the hygroscopic working fluid during the method, providing at least water-neutral operation.” The specification at [0020] recites “can enable efficient and water-neutral TIC operation.” Thus the claim definitively requires water neutral operation while the written description provides that the arrangement merely can result in water neutral operation. It is noted that it is apparent to one of ordinary skill that the amount of condensate captured is dependent upon the humidity of the atmospheric air. In short applicant has claimed a desired outcome of the method without demonstrating possession of the method that necessarily produces said outcome.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson (US 7,343,746).
Regarding claim 1, Pierson discloses a method for heat dissipation using a hygroscopic working fluid, the method comprising:
transferring thermal energy from a heated process fluid (16; circuit containing the process fluid identified in annotated figure below) to the hygroscopic working fluid (circuit containing the hygroscopic working fluid identified below; 15:24-25 notes that recitation of water throughout the disclosure includes both water and aqueous solution; potassium formate and sodium nitrate are both listed within the specification and are hygroscopic) in a process heat exchanger (13), to form a cooled process fluid;
condensing liquid from a feed gas on a heat transfer surface (condensate capture shown under heat exchanger 14 shown in figure 1) of a feed gas heat exchanger in contact with the cooled process fluid, to form a cooled feed gas, the heated process fluid, and a condensate;
dissipating thermal energy from the hygroscopic working fluid to a cooling gas composition with a fluid-air contactor (“cooling tower” of figure 1)
transferring moisture between the hygroscopic working fluid and the cooling gas composition with the fluid air contactor (it is understood that the cooling tower includes moisture transfer).
Pierson lacks adding at least part of the condensate to the hygroscopic working fluid. Pierson does disclose capturing the condensate and notes that it is preferable to utilize an already available water source (27:61). Further the use of the cooling tower of Pierson requires the availability of water (28:56). The examiner takes official notice that cooling towers utilize make-up water, including cooling systems utilizing hygroscopic working fluids. It would have been obvious to one of ordinary skill in the art to have provided the captured condensate to the hygroscopic working fluid in order to utilize a readily available water source and make-up lost water to atmosphere at the cooling tower. This provides the further benefit of reducing use of other make-up water sources such as a municipal water source.

    PNG
    media_image1.png
    566
    844
    media_image1.png
    Greyscale

Regarding claim 2, Pierson discloses the condensing of the liquid from the feed gas (through 15a-15b) comprises transferring thermal energy from the feed gas to the cooled process fluid (within 14).
Regarding claim 3, Pierson discloses feeding the cooled feed gas to a rotary mechanical device (32, 34, 36 is a compressor-combustor-turbine arrangement).
Regarding claim 4, Pierson discloses the feed gas comprises ambient atmosphere (inlet 15a represents receiving ambient air).
Regarding claim 5, Pierson discloses the process heat exchanger (13) is a chiller that moves thermal energy from the heated process fluid to the hygroscopic working fluid via a chiller working fluid (figure 1 shows the chillers include a vapor compression refrigeration cycle; 2417-40 describes mechanical chiller components).
Regarding claim 6, Pierson discloses the chiller comprises a compressor (C1, C2, C3, and C4) that compresses a chiller working fluid (24:30-32 lists refrigerants) prior to transferring thermal energy from the compressed chiller working fluid to the hygroscopic working fluid.
Regarding claim 7, Pierson discloses the chiller comprises a valve that allows the chiller working fluid to expand prior to transferring thermal energy from the heated process fluid to the expanded chiller working fluid (figure 1 shows symbol for expansion valve between condenser and evaporator of chiller as is conventional).
Regarding claim 8, Pierson as modified discloses the condensing of the liquid from the feed gas (condensate collected under 14 as shown in figure 1) provides condensate to make up for water lost from the hygroscopic working fluid during the method (providing the collected condensate to the hygroscopic working fluid provided at the modification at claim 1). It is noted the condensate collected is some quantity of water and the water lost from the hygroscopic working fluid is some quantity of water. Pierson does not state if the quantity of water condensed is equal to or larger than the quantity of water lost. Further the quantity of water condensed is dependent upon the humidity of the atmospheric air. It has been held that the optimization of a result-effective variable is obvious. In this instance the amount of condensate provided to the hygroscopic working fluid reduces or eliminates the quantity of make-up water needed. Therefor because the quantity of condensate is recognized as effecting the result of reducing or eliminating make-up water from an external source; the relation of quantity condensed > water lost from the hygroscopic working fluid is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 9, Pierson discloses storing the cooled process fluid in a process fluid storage area (18) for a period of time before placing the cooled process fluid in the feed gas heat exchanger.
Regarding claim 10, Pierson discloses storing the condensate for a period of time prior to adding the condensate to the hygroscopic working fluid (as the capture pan underneath the heater exchanger 14 has volume the condensate therein is stored for a period of time).
Regarding claim 11, Pierson discloses maintaining the hygroscopic working fluid (addition of condensate as provided at modification of claim 1 maintains the hygroscopic working fluid) to prevent crystallization of the desiccant from the desiccant-based hygroscopic working fluid (the addition of water prevents crystallization).
Regarding claim 12, Pierson discloses the cooling gas composition comprises the ambient atmosphere (the cooling tower of claim 1 utilizes ambient atmosphere as is well understood).
Regarding claim 16, Pierson discloses the hygroscopic working fluid comprises an aqueous solution comprising glycol and sodium nitrate (28:28-34), but is silent concerning the exact type of glycol. The examiner takes official notice that ethylene glycol is an old and well known antifreeze composition. It would have been obvious to one of ordinary skill in the art to have provided ethylene glycol in order to prevent freezing. Further it is recognized that Pierson provides for the genus of glycols to be used thus in order to employ the method one of ordinary skill in the art would select an appropriate species.
Regarding claim 17, Pierson discloses the fluid-air contactor but is silent concerning flow enhancement. The examiner takes official notice that enhancing flow by use of a powered fan is old and well known. It would have been obvious to one of ordinary skill in the art to have provided Pierson with a fan in order to increase heat exchange.
Regarding claim 18, Pierson discloses the feed gas comprises humidity from a spray, mist or fog directly into the feed gas composition (27:54-66 describes water addition to feed gas; figure 1 shows spray nozzles).
Regarding claim 19, Pierson discloses a method for heat dissipation using a hygroscopic working fluid, the method comprising:
transferring thermal energy from a heated process fluid (16; circuit containing the process fluid identified in annotated figure below) to the hygroscopic working fluid (circuit containing the hygroscopic working fluid identified below; 15:24-25 notes that recitation of water throughout the disclosure includes both water and aqueous solution; potassium formate and sodium nitrate are both listed within the specification and are hygroscopic) in a chiller (13), to form a cooled process fluid;
condensing liquid from a feed gas on a heat transfer surface (condensate capture shown under heat exchanger 14 shown in figure 1) of a feed gas heat exchanger in contact with the cooled process fluid, to form a cooled feed gas, the heated process fluid, and a condensate, wherein
the chiller comprises a compressor (C1-4) that compresses a chiller working fluid (“refrigerant” 24:31-32) prior to transferring thermal energy from the compressed chiller working fluid to the hygroscopic working fluid (at the condenser of the chiller circuit), and
the chiller comprises a valve (unlabeled valve at each of the chillers 13 is an expansion valve) that allows the chiller working fluid to expand prior to transferring thermal energy from the heated process fluid to the expanded chiller working fluid (at the evaporator of the chiller);
feeding the cooled feed gas to a combustion turbine (32-34-36);
dissipating thermal energy from the hygroscopic working fluid to a cooling gas composition with a fluid-air contactor (“cooling tower” of figure 1), the cooling gas composition comprising the ambient atmosphere;
transferring moisture between the hygroscopic working fluid and the cooling gas composition with the fluid air contactor (it is understood that the cooling tower includes moisture transfer).
Pierson lacks adding at least part of the condensate to the hygroscopic working fluid. Pierson does disclose capturing the condensate and notes that it is preferable to utilize an already available water source (27:61). Further the use of the cooling tower of Pierson requires the availability of water (28:56). The examiner takes official notice that cooling towers utilize make-up water, including cooling systems utilizing hygroscopic working fluids. It would have been obvious to one of ordinary skill in the art to have provided the captured condensate to the hygroscopic working fluid in order to utilize a readily available water source and make-up lost water to atmosphere at the cooling tower. This provides the further benefit of reducing use of other make-up water sources such as a municipal water source.
Pierson as modified discloses the condensing of the liquid from the feed gas (condensate collected under 14 as shown in figure 1) provides condensate to make up for water lost from the hygroscopic working fluid during the method (providing the collected condensate to the hygroscopic working fluid provided at the modification at claim 1). It is noted the condensate collected is some quantity of water and the water lost from the hygroscopic working fluid is some quantity of water. Pierson does not state if the quantity of water condensed is equal to or larger than the quantity of water lost. Further the quantity of water condensed is dependent upon the humidity of the atmospheric air. It has been held that the optimization of a result-effective variable is obvious. In this instance the amount of condensate provided to the hygroscopic working fluid reduces or eliminates the quantity of make-up water needed. Therefor because the quantity of condensate is recognized as effecting the result of reducing or eliminating make-up water from an external source; the relation of quantity condensed > water lost from the hygroscopic working fluid is not a product of innovation but of ordinary skill and is obvious.

    PNG
    media_image1.png
    566
    844
    media_image1.png
    Greyscale

Regarding claim 20, Pierson disclose a system for heat dissipation using a hygroscopic working fluid, the system comprising:
a process heat exchanger (13) configured to transfer thermal energy from a heated process fluid (within 16) to a hygroscopic working fluid (circuit containing the hygroscopic working fluid identified above; 15:24-25 notes that recitation of water throughout the disclosure includes both water and aqueous solution; potassium formate and sodium nitrate are both listed within the specification and are hygroscopic) to form a cooled process fluid;
a feed gas heat exchanger (14) configured to condense liquid form a feed gas on a heat transfer surface of the feed gas heat exchanger in contact with the cooled process fluid, to form a cooled feed gas, the heated process fluid, and a condensate (figure 1 shows capture of condensate below heat exchanger 14); and
a fluid-air contactor (“cooling tower) configured to dissipate heat form the hygroscopic working fluid to a cooling gas composition, and configured to transfer moisture between the hygroscopic working fluid and the cooling gas composition (it is understood within a cooling tower that moisture is exchanged with the atmosphere).
Pierson lacks adding at least part of the condensate to the hygroscopic working fluid. Pierson does disclose capturing the condensate and notes that it is preferable to utilize an already available water source (27:61). Further the use of the cooling tower of Pierson requires the availability of water (28:56). The examiner takes official notice that cooling towers utilize make-up water, including cooling systems utilizing hygroscopic working fluids. It would have been obvious to one of ordinary skill in the art to have provided the captured condensate to the hygroscopic working fluid in order to utilize a readily available water source and make-up lost water to atmosphere at the cooling tower. This provides the further benefit of reducing use of other make-up water sources such as a municipal water source.
Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson (US 7,343,746) in view of Bowman (US 5,407,606).
Regarding claims 13-15, Pierson discloses the cooling tower uses a cooling gas composition that is ambient atmosphere, and lacks the gas having more water vapor than the ambient atmosphere. Bowman discloses a cooling tower which includes a cooling gas composition having more water vapor than the ambient air (spray trees arranged about the cooling tower increase water vapor in the ambient air). It would have been obvious to one of ordinary skill in the art to have provided Pierson with the additional water vapor as taught by Bowman in order to increase air flow velocity and provide net cooler temperature (discussed at column 6 of Bowman).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763